In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00029-CV




IN RE: NATIONAL INTERSTATE INSURANCE COMPANY




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                      MEMORANDUM OPINION
       National Interstate Insurance Company (National Interstate), Relator, filed a petition for

writ of mandamus asking this Court to direct the 62nd Judicial District Court of Hopkins County

to abate its order compelling discovery and to stay trial court proceedings pending a

determination on National Interstate’s motion to compel arbitration. On May 13, 2013, the trial

court denied National Interstate’s motion to compel arbitration.

       The basis for National Interstate’s petition for writ of mandamus has been resolved.

Accordingly, we dismiss relator’s petition as moot. See TEX. R. APP. P. 42.3.




                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       May 22, 2013
Date Decided:         May 23, 2013




                                                2